Exhibit 10.1

 

[g159831kai001.jpg]

 

June 28, 2013

 

Joe’s Jeans Subsidiary, Inc.

2340 S. Eastern Avenue

Commerce, CA 90040

 

Re:          Revocation of Termination Notice and Amendment to Factoring
Agreement

 

Ladies or Gentlemen:

 

We refer to the that certain Factoring Agreement dated June 1, 2001 between you
and us (as amended and supplemented from time to time, the “Factoring
Agreement”).  Capitalized terms used herein unless otherwise defined have the
meanings ascribed to them in the Factoring Agreement.

 

Reference is further made to your letter to us dated April 30, 2013 (the
“Termination Notice”), in which you gave us notice of  your intent to terminate
the Factoring Documents effective as of June 30, 2013 pursuant to subsection
16.1 of the Factoring Agreement.  You hereby agree with us that the Termination
Notice is hereby revoked and the Factoring Agreement in its entirety continues
in full force and effect.  All of the terms, provisions and conditions of the
Factoring Agreement, as amended hereby shall be and hereby are adopted, ratified
and confirmed in all respects.

 

Additionally, you and we hereby agree that Section 16.1 of the Factoring
Agreement shall hereby be amended and restated in its entirety to read as
follows:

 

“16.1  You may terminate this Agreement: (a) at any time on or prior to
September 30, 2013 by giving us at least thirty (30) days prior written notice
of termination, upon which termination no unpaid portion of the Minimum
Factoring Fees will be due by you under Section 15.1 above; (b) at any time
after September 30, 2013 by giving us at least sixty (60) days prior written
notice of termination, upon which termination, the unpaid portion of the Minimum
Factoring Fees, if any, for the then current Period, as provided in Section 15.1
above, shall be due and payable by you, or (c) upon you giving us written notice
confirming that for a period of five (5) consecutive business days, we have
failed to remit to you any amounts you have reqested that are available to you
based on the advance formulas we have established from time to time for you (a
“Notice of Failure to Fund”); provided however, you will not be entitled to
terminate by a Notice of Failure to Fund if an Event of Default is in existence
at the time of any such request or during the noted five (5) business day
period.  Except as otherwise provided, we may terminate this Agreement at any
time by giving you at least sixty (60) days prior written notice of
termination.  However, we may terminate this Agreement immediately, without
prior notice to you, upon the occurrence of an Event of Default (defined in
section 17.1 below).”

 

CIT Commercial Services

300 South Grand Avenue

Los Angeles, California 90071         t: 213.613.2400

 

--------------------------------------------------------------------------------


 

Except as herein specifically provided herein, the Factoring Agreement remains
in full force and effect in accordance with its terms.  If you are in agreement
with the foregoing, please so indicate by signing and returning to us the
enclosed copy of this letter.

 

Sincerely yours,

 

THE CIT GROUP/COMMERCIAL

 

SERVICES, INC.

 

 

 

By:

 

/s/ Darrin Beer

 

Title:  Director

 

 

Accepted and agreed to:

 

JOE’S JEANS SUBSIDIARY, INC.

 

 

 

By:

/s/ Marc Crossman

 

Title:  CEO

 

 

The undersigned acknowledges and consents to the foregoing letter agreement to
the extent required and confirms that the foregoing letter agreement shall not
affect, modify or diminish such undersigned’s obligations under any instruments
of Guaranty and/or any related pledge or security agreements executed in favor
of The CIT Group/Commercial Services, Inc. and reaffirms and ratifies each of
the terms and conditions of such Guaranty and/or related pledge or security
agreements.

 

JOE’S JEANS INC.

 

 

 

By:

/s/ Marc Crossman

 

Title:  President & CEO

 

 

2

--------------------------------------------------------------------------------